898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BETH-ELKHORN CORPORATION, Petitioner,v.Norma NAPIER and Director, Office of Workers' CompensationPrograms, Respondents.
No. 89-3550.
United States Court of Appeals, Sixth Circuit.
March 20, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Petitioner Beth-Elkhorn Corporation (Beth-Elkhorn) petitions for review of the decision of the Benefits Review Board awarding resondent Norma Napier (respondent) benefits under the Black Lung Benefits Act.  Respondent is the widow of Burchel Napier, a coal miner who died on May 25, 1978.


2
Upon review of the entire record, the briefs of the parties, and of the applicable statutes, regulations, and case law, the court concludes that the Benefits Review Board's order dated April 28, 1989 is supported by substantial evidence.  The court further notes that the standard used to rebut claimant's entitlement to Black Lung Benefits reflected a correct interpretation of the applicable law.  Accordingly, the order awarding benefits is hereby AFFIRMED.